United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1461
                                    ___________

Charles Odom,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Kenan Kaizer,                            *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: April 11, 2011
                                 Filed: May 26, 2011
                                  ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       North Dakota inmate Charles Odom appeals the district court’s preservice
dismissal of his 42 U.S.C. § 1983 complaint. Following our de novo review, we
conclude that Odom’s allegations--that Bismarck Police Detective Kenan Kaizer
knowingly gave false information while testifying in support of issuance of an arrest
warrant--were sufficient to state a claim that his Fourth Amendment rights were
violated. See Reynolds v. Dormire, No. 10-1473, 2011 WL 561982, at *1 (8th Cir.
Feb. 18, 2011) (standard of review; in reviewing district court’s dismissal for failure
to state claim, appellate court accepts as true all factual allegations contained in
complaint and affords all reasonable inferences that can be drawn from those
allegations); Bagby v. Brondhaver, 98 F.3d 1096, 1098 (8th Cir. 1996) (warrant based
on affidavit containing deliberate falsehood or reckless disregard for truth violates
Fourth Amendment; official who causes such deprivation is subject to § 1983
liability).

       The claim is not barred under Heck v. Humphrey, 512 U.S. 477 (1994), because
Odom’s success on the claim would not necessarily imply the invalidity of his
convictions or sentences, see id. at 486-87; and Kaizer is not entitled to absolute
immunity, see Malley v. Briggs, 475 U.S. 335, 340-44 (1986) (denying absolute
immunity to police officers who applied for arrest warrants; complaining witnesses
were not shielded by absolute immunity at common law, and police officer applying
for arrest warrant was not analogous to prosecutor seeking indictment).

      Accordingly, we reverse the district court’s judgment and remand for further
proceedings consistent with this opinion.
                      ______________________________




                                         -2-